Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144858-9                                                                                             Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  BRONSON METHODIST HOSPITAL,                                                                              Brian K. Zahra,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 144858
                                                                    COA: 300566
                                                                    Kalamazoo CC: 2009-000539-NF
  HOME-OWNERS INSURANCE COMPANY,
          Defendant-Appellee.

  _________________________________________/
  BRONSON METHODIST HOSPITAL,
           Plaintiff-Appellant,
  v                                                                 SC: 144859
                                                                    COA: 300567
                                                                    Kalamazoo CC: 2010-000034-NF
  AUTO-OWNERS INSURANCE COMPANY,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 16, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2012                    _________________________________________
         t1024                                                                 Clerk